Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.
 


Detailed Action
This Office action is made in response to Amendment, filed June 29, 2022 (“Reply”).  Applicant has amended Claims 1, 12 and 20.  As amended, Claims 1 – 20 are presented for examination.
In Office action of April 8, 2022 (“Office Action”):
The drawings were objected to because of informalities regarding the description of the drawings in para. 84 of the specification. 
Claims 1 – 20 were provisionally rejected under 35 U.S.C. 101 as a statutory double patenting rejection as claiming the same invention as that of claims 1 - 20 of copending Application No. 17/404,503 (reference application).
Claims 1 – 8 and 10 - 20 were rejected under 35 U.S.C. 103 as being unpatentable over Payzer et al., US Pub. 2019/0268662 A1 (hereinafter Payzer) in view of Kiyooka, US Pub. 2020/0351560 A1 (hereinafter Kiyooka).
Claim 9 were rejected under 35 U.S.C. 103 as being unpatentable over Payzer in view of Kiyooka as applied to claim 1 above, and further in view of McKenzie et al., US Pub. 2016/0189198 A1 (hereinafter McKenzie).


Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.



Response to Arguments - Drawings
Applicant has amended paragraph 84 to correct informalities.  Therefore, the objection to the drawings is withdrawn.



Response to Arguments - Double Patenting
The co-pending Application No. 17/404,503 (reference application) has been abandoned.  Therefore, the Double Patenting rejection is withdrawn.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 – 8 and 10 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Pub. 2019/0184283 A1 (hereinafter Kim) in view of Payzer et al., US Pub. 2019/0268662 A1 (hereinafter Payzer)


In regards to Claim 1, Kim discloses a method for acquiring a virtual resource, comprising: 
in response to a request from a first user for accessing an interactive interface of a second user, displaying the interactive interface of the second user (Kim: Fig. 1 and [0037], where spectator terminals 400A and 400B spectate a game situation [display an interactive interface of a second user] in the streamer terminal 300; Fig. 9B and [0079], where user requests to access a game platform of a streamer [request from a first user for accessing the interactive interface of the second user] by selecting a link via button 42 which when selected displays the streamer screen DIS50);
determining whether the second user posts a multimedia resource associated with virtual resources (Kim: Fig. 9B and [0079], where a streamer sends [second user posts] a message [a multimedia resource] to a spectator thanking them for watching and indicating that they are giving the spectator an item [associated with virtual resources] 41); 
in response to determining that the second user posts the multimedia resource associated with the virtual resources, displaying, on the interactive interface, a virtual resource state control (Kim: Fig. 9B and [0079], where the streamer send a message to a spectator indicating an item is being given and also including a button 42 on the  streamer terminal indicating that a spectator should “TAP TO RECEIVE THE BENEFIT” [virtual resource state control that indicates an available state, i.e. the benefit is available and the user taps the button to receive]);  
displaying a preview interface of a target multimedia resource posted by the second user in response to a trigger operation on the virtual resource state control by the first user (Kim: Figs. 9B – 9C and [0079], where the button 42 is selected by a spectator [trigger operation on the virtual resource state control by the first user], the spectator terminal 400 accesses a game platform and is granted a benefit by the streamer.  For example, display screen DIS50 on spectator terminal 400 displays a message 51 indicating information for a reward from a streamer [preview interface of a target multimedia resource posted by the second user]); and 
acquiring a preset quantity of virtual resources from virtual resources associated with the target multimedia resource in response to a trigger operation on the preview interface by the first user (Kim: Fig. 9C and [0079], where after selecting button 42 or link on screen DIS40, the spectator selects the confirm button on message 51 from the streamer to receive the benefit, i.e. POWER-UP ITEMx1; [0080], where because a spectator can grant a benefit to a streamer by taking an action on a game distributed by the streamer, and can obtain a reward/benefit from a streamer, it is possible to cause the spectator to continue to spectate the streamer’s game situation).  But Kim fails to explicitly disclose that indicates an available state.
Payzer from a similar endeavor teaches that indicates an available state (Payzer: Fig. 6 and [0083], where the title and rewards information includes a rewards indicator which shows “enabled” [indicating an available state] if rewards are configured for a title).
In an online gaming environment where client devices stream content of a user playing a game and spectators view the stream in real-time, rewards are granted to spectators based on various viewing criteria which tracking can become tedious and costly, (Payzer: [0001] – [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Payzer to grant rewards to spectators meeting viewing criteria, (Payzer: [0004]).  If rewards are enabled, client spectator devices are notified, (Payzer: [0024]).
	


Regarding Claim 2, the combination of Kim and Payzer discloses the method according to claim 1, further comprising: 
sending a message for requesting the virtual resources to the second user in response to the trigger operation by the first user in a case where the virtual resources associated with the target multimedia resource do not satisfy a first preset condition, wherein the message is used for prompting the second user to issue the virtual resources (Payzer: [0066], where spectators are notified of rewards earned as they view live content streams;  [0072], where spectator client device is notified that the spectator-player has met the reward criteria for a reward).

Regarding Claim 3, the combination of Kim and Payzer discloses the method according to claim 1, further comprising: 
sending a message for requesting the virtual resources to the second user in response to the trigger operation by the first user in a case where the virtual resource state control indicates a requesting state, wherein the message is used for prompting the second user to issue the virtual resources (Payzer: [0052], where notices of rewards, for which spectators have met rewards criteria, are provided to spectators via a message; [0053], where title identifiers are associated with titles executed by streamer client device and viewed by spectators during content streams).

Regarding Claim 4, the combination of  discloses the method according to claim 2, further comprising: 
updating the virtual resource state control to indicate a notified state (Payzer: [0066], where spectators are notified of rewards earned as they view live content streams).

Regarding Claim 5, the combination of Kim and Payzer discloses the method according to claim 4, further comprising: 
prompting the first user that the message has been sent in response to receiving the trigger operation on the virtual resource state control by the first user in a case where the virtual resource state control indicates the notified state (Payzer: Fig. 3 and [0059], where an indication is received from the streamer client device of a reward for issue associated with the title.  Indications that rewards for titles are available for issue to spectators viewing live content streams, for example, gains a predetermined number of spectators; [0066], where  spectators are notified of rewards earned as they view live content streams).

Regarding Claim 6, the combination of Kim and Payzer discloses the method according to claim 4, further comprising: 
updating the virtual resource state control to indicate the available state in response to a preset operation by the second user (Payzer: [0096], where title and rewards information are modified to denote an integrated  title and modifying the rewards so that they are “enabled”, i.e., configured to be issued).

Regarding Claim 7, the combination of Kim and Payzer discloses the method according to claim 6, wherein the preset operation comprises: posting multimedia data associated with the virtual resources, or adjusting the virtual resources associated with the target multimedia resource to satisfy the first preset condition (Payzer: [0059], where an indication of a reward for issue is received from a streamer device when a predetermined milestone for the title is reached or a predetermined number of spectators is gained based on amounts of time that the content stream has been active).

Regarding Claim 8, the combination of Kim and Payzer discloses the method according to claim 1, further comprising: 
acquiring a total quantity of virtual resources that have been issued by the second user (Payzer: [0061], where number of rewards a spectator has previously been granted for a title); 
acquiring information of users that receive the issued virtual resources (Payzer: [0047], where user information may include criteria data such as tracked time viewing content streams, spectator participation, and/or any other types of criteria data for qualifying to receive rewards); and 
displaying the total quantity of the issued virtual resources and the information of the users that receive the issued virtual resources on a preset area of the interactive interface (Payzer: [0056], where spectators logged in and viewing a content stream from a streamer client device are tracked and issued reward notifications; [0057], where tracker monitors which titles are streamed from streamer client device and the identities of spectators viewing the streams; [0059], where streamer client device provides indications that rewards for tiles are available for issue to spectators viewing live content streams).

Regarding Claim 10, the combination of Kim and Payzer discloses the method according to claim 2, further comprising: 
acquiring the preset quantity of virtual resources from the virtual resources associated with the target multimedia resource in a case where the virtual resources associated with the target multimedia resource satisfy the first preset condition (Payzer: [0059], where rewards for titles are available for issue to spectators viewing live content streams when, for example, the player achieves a particular score, reaches a predetermined milestone, gains a predetermined number of spectators, etc.;  [0062], where a reward may be indicated for issue to spectators having viewed the live stream for a total number of minutes).

Regarding Claim 11, the combination of Kim and Payzer discloses the method according to claim 1, wherein said acquiring the preset quantity of virtual resources from the virtual resources associated with the target multimedia resource comprises: 
acquiring the preset quantity of virtual resources from the virtual resources associated with the target multimedia resource in a case where the first user satisfies a second preset condition (Payzer: [0062], where is a spectator has been issued a set number of minor rewards, the spectator may meet criteria for a major reward on the next reward issuance).

In regards to Claim 12, Kim discloses a device for acquiring a virtual resource, comprising: 
a processor (Kim: [0013], where a content platform includes one or more processors); and 
a memory for storing instructions executable by the processor, wherein the processor is configured to execute the instructions (Kim: [0013], where content platform includes a memory to store computer-readable instructions and one or more processors to execute the instructions) to: 
display an interactive interface of a second user in response to a request from a first user for accessing the interactive interface of the second user (Kim: Fig. 1 and [0037], where spectator terminals 400A and 400B spectate a game situation [display an interactive interface of a second user] in the streamer terminal 300; Fig. 9B and [0079], where user requests to access a game platform of a streamer [request from a first user for accessing the interactive interface of the second user] by selecting a link via button 42 which when selected displays the streamer screen DIS50);
determine whether the second user posts a multimedia resource associated with virtual resources  (Kim: Fig. 9B and [0079], where a streamer sends [second user posts] a message [a multimedia resource] to a spectator thanking them for watching and indicating that they are giving the spectator an item [associated with virtual resources] 41); 
in response to determining that the second user posts the multimedia resource associated with the virtual resources, display, on the interactive interface, a virtual resource state control (Kim: Fig. 9B and [0079], where the streamer send a message to a spectator indicating an item is being given and also including a button 42 on the  streamer terminal indicating that a spectator should “TAP TO RECEIVE THE BENEFIT” [virtual resource state control that indicates an available state, i.e. the benefit is available and the user taps the button to receive]);
display a preview interface of a target multimedia resource posted by the second user in response to a trigger operation on the virtual resource state control by the first user (Kim: Figs. 9B – 9C and [0079], where the button 42 is selected by a spectator [trigger operation on the virtual resource state control by the first user], the spectator terminal 400 accesses a game platform and is granted a benefit by the streamer.  For example, display screen DIS50 on spectator terminal 400 displays a message 51 indicating information for a reward from a streamer [preview interface of a target multimedia resource posted by the second user]); and
acquire a preset quantity of virtual resources from virtual resources associated with the target multimedia resource in response to a trigger operation on the preview interface by the first user (Kim: Fig. 9C and [0079], where after selecting button 42 or link on screen DIS40, the spectator selects the confirm button on message 51 from the streamer to receive the benefit, i.e. POWER-UP ITEMx1; [0080], where because a spectator can grant a benefit to a streamer by taking an action on a game distributed by the streamer, and can obtain a reward/benefit from a streamer, it is possible to cause the spectator to continue to spectate the streamer’s game situation).  But Kim fails to explicitly disclose that indicates an available state.
Payzer from a similar endeavor teaches that indicates an available state (Payzer: Fig. 6 and [0083], where the title and rewards information includes a rewards indicator which shows “enabled” [indicating an available state] if rewards are configured for a title).
In an online gaming environment where client devices stream content of a user playing a game and spectators view the stream in real-time, rewards are granted to spectators based on various viewing criteria which tracking can become tedious and costly, (Payzer: [0001] – [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Payzer to grant rewards to spectators meeting viewing criteria, (Payzer: [0004]).  If rewards are enabled, client spectator devices are notified, (Payzer: [0024]).

Regarding Claim 13, the combination of Kim and Payzer discloses the device according to claim 12, wherein the processor is further configured to: 
send a message for requesting the virtual resources to the second user in response to the trigger operation by the first user in a case where the virtual resources associated with the target multimedia resource do not satisfy a first preset condition, wherein the message is used for prompting the second user to issue the virtual resources (Payzer: [0066], where spectators are notified of rewards earned as they view live content streams;  [0072], where spectator client device is notified that the spectator-player has met the reward criteria for a reward).

Regarding Claim 14, the combination of Kim and Payzer discloses the device according to claim 12, wherein the processor is further configured to: 
send a message for requesting the virtual resources to the second user in response to the trigger operation by the first user in a case where the virtual resource state control indicates a requesting state, wherein the message is used for prompting the second user to issue the virtual resources (Payzer: [0052], where notices of rewards, for which spectators have met rewards criteria, are provided to spectators via a message; [0053], where title identifiers are associated with titles executed by streamer client device and viewed by spectators during content streams).

Regarding Claim 15, the combination of Kim and Payzer discloses the device according to claim 13, wherein the processor is further configured to: 
update the virtual resource state control to indicate a notified state (Payzer: [0066], where spectators are notified of rewards earned as they view live content streams).

Regarding Claim 16, the combination of Kim and Payzer discloses the device according to claim 15, wherein the processor is further configured to: 
prompt the first user that the message has been sent in response to receiving the trigger operation on the virtual resource state control by the first user in a case where the virtual resource state control indicates the notified state (Payzer: Fig. 3 and [0059], where an indication is received from the streamer client device of a reward for issue associated with the title.  Indications that rewards for titles are available for issue to spectators viewing live content streams, for example, gains a predetermined number of spectators; [0066], where spectators are notified of rewards earned as they view live content streams).

Regarding Claim 17, the combination of Kim and Payzer discloses the device according to claim 15, wherein the processor is further configured to: 
update the virtual resource state control to indicate the available state in response to a preset operation by the second user (Payzer: [0096], where title and rewards information are modified to denote an integrated  title and modifying the rewards so that they are “enabled”, i.e., configured to be issued).

Regarding Claim 18, the combination of Kim and Payzer discloses the device according to claim 17, wherein the preset operation comprises: 
posting multimedia data associated with the virtual resources, or adjusting the virtual resources associated with the target multimedia resource to satisfy the first preset condition (Payzer: [0059], where an indication of a reward for issue is received from a streamer device when a predetermined milestone for the title is reached or a predetermined number of spectators is gained based on amounts of time that the content stream has been active).

Regarding Claim 19, the combination of Kim and Payzer discloses the device according to claim 12, wherein the processor is further configured to: 
acquire a total quantity of virtual resources that have been issued by the second user (Payzer: [0061], where number of rewards a spectator has previously been granted for a title); 
acquire information of users that receive the issued virtual resources (Payzer: [0047], where user information may include criteria data such as tracked time viewing content streams, spectator participation, and/or any other types of criteria data for qualifying to receive rewards); and 
display the total quantity of the issued virtual resources and the information of the users that receive the issued virtual resources on a preset area of the interactive interface (Payzer: [0056], where spectators logged in and viewing a content stream from a streamer client device are tracked and issued reward notifications; [0057], where tracker monitors which titles are streamed from streamer client device and the identities of spectators viewing the streams; [0059], where streamer client device provides indications that rewards for tiles are available for issue to spectators viewing live content streams).

In regards to Claim 20, Kim discloses a non-transitory computer-readable storage medium having stored thereon instructions which, when being executed by a processor of an electronic device, cause the electronic device (Kim: [0013], where content platform includes a memory to store computer-readable instructions and one or more processors to execute the instructions) to: 
in response to a request from a first user for accessing an interactive interface of a second user, display the interactive interface of the second user (Kim: Fig. 1 and [0037], where spectator terminals 400A and 400B spectate a game situation [display an interactive interface of a second user] in the streamer terminal 300; Fig. 9B and [0079], where user requests to access a game platform of a streamer [request from a first user for accessing the interactive interface of the second user] by selecting a link via button 42 which when selected displays the streamer screen DIS50); 
determine whether the second user posts a multimedia resource associated with virtual resources (Kim: Fig. 9B and [0079], where a streamer sends [second user posts] a message [a multimedia resource] to a spectator thanking them for watching and indicating that they are giving the spectator an item [associated with virtual resources] 41); 
in response to determining that the second user posts the multimedia resource associated with the virtual resources, display, on the interactive interface, a virtual resource state control (Kim: Fig. 9B and [0079], where the streamer send a message to a spectator indicating an item is being given and also including a button 42 on the  streamer terminal indicating that a spectator should “TAP TO RECEIVE THE BENEFIT” [virtual resource state control that indicates an available state, i.e. the benefit is available and the user taps the button to receive]);
display a preview interface of a target multimedia resource posted by the second user in response to a trigger operation on the virtual resource state control by the first user (Kim: Figs. 9B – 9C and [0079], where the button 42 is selected by a spectator [trigger operation on the virtual resource state control by the first user], the spectator terminal 400 accesses a game platform and is granted a benefit by the streamer.  For example, display screen DIS50 on spectator terminal 400 displays a message 51 indicating information for a reward from a streamer [preview interface of a target multimedia resource posted by the second user]); and
acquire a preset quantity of virtual resources from virtual resources associated with the target multimedia resource in response to a trigger operation on the preview interface by the first user (Kim: Fig. 9C and [0079], where after selecting button 42 or link on screen DIS40, the spectator selects the confirm button on message 51 from the streamer to receive the benefit, i.e. POWER-UP ITEMx1; [0080], where because a spectator can grant a benefit to a streamer by taking an action on a game distributed by the streamer, and can obtain a reward/benefit from a streamer, it is possible to cause the spectator to continue to spectate the streamer’s game situation).  But Kim fails to explicitly disclose that indicates an available state.
Payzer from a similar endeavor teaches that indicates an available state (Payzer: Fig. 6 and [0083], where the title and rewards information includes a rewards indicator which shows “enabled” [indicating an available state] if rewards are configured for a title).
In an online gaming environment where client devices stream content of a user playing a game and spectators view the stream in real-time, rewards are granted to spectators based on various viewing criteria which tracking can become tedious and costly, (Payzer: [0001] – [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Payzer to grant rewards to spectators meeting viewing criteria, (Payzer: [0004]).  If rewards are enabled, client spectator devices are notified, (Payzer: [0024]).



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Payzer as applied to claim 1 above, and further in view of McKenzie et al., US Pub. 2016/0189198 A1 (hereinafter McKenzie).

Regarding Claim 9, the combination of Kim and Payzer discloses the method according to claim 1, wherein said displaying the preview interface of the target multimedia resource posted by the second user comprises: 
displaying the preview interface of the target multimedia resource (Kim: Figs. 9B – 9C and [0079], where the button 42 is selected by a spectator, the spectator terminal 400 accesses a game platform and is granted a benefit by the streamer.  For example, display screen DIS50 on spectator terminal 400 displays a message 51 indicating information for a reward from a streamer).  But Kim and Payzer fail to explicitly disclose selecting a multimedia resource posted most recently from multimedia resources posted by the second user that are associated with the virtual resources; and determining the target multimedia resource based on the multimedia resource posted most recently.
McKenzie from a similar endeavor teaches selecting a multimedia resource posted most recently from multimedia resources posted by the second user that are associated with the virtual resources (McKenzie: [0058], where the most recent media content posted by a content creator is determined); and
determining the target multimedia resource based on the multimedia resource posted most recently (McKenzie: [0058], where the latest media content or most recent media content posted by a content creator is taken into account).
Because internet-enabled TV has been able reach a significant penetration into the US Broadband market, an opportunity for independents to compete with traditional players on the same platform for the same audience has been created, (McKenzie: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Payzer in view of McKenzie to allow independent content creators to compete for the same audiences as the studios, (McKenzie: [0002]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cruz et al., US Pub. 2020/0016495 A1 disclose session participation in online content activities like multiplayer games enhances through rewards linked to session participation and performance (Abstract and [0128]).
Brendan et al., US Patent 9,101,836 B1 disclose a multiplayer game for pre-show session at a movie theater where eligibility is based on quantitative criteria such as the availability of roles for assignment and qualitative criteria such as qualifying purchases made (Abstract).
Dury et al., US Pub. 2017/0006322 A1 disclose broadcast content including UI elements, such as “my rewards” pane, via which participants can obtain rewards that they have been granted or given, (Fig. 18 and [0311]).
Danieli et al., US Pub. 2006/0058103 A1 disclose an online gaming spectator system, (Abstract).
Park et al., US Pub. 2019/0297385 A1 disclose providing a reward to a viewer supporting the streamer with a first sponsorship item under a restrictive condition which is preset, ([0009] and [0011]).
DiNunzio et al., US Pub. 2021/0366056 A1 disclose allowing creators to engage all their followers across all social media through a single portal and provide incentives to follow or engage with creators on the unified engagement platform, ([0036]).
Netzorg, Robert et al., PopFactor: Live-Streamer Behavior and Popularity, September 2018, ICWSM, Association for the Advancement of Artificial Intelligence, www.aaai.org disclose live video-streaming platforms such as Twitch enable top content creators to reap significant profits and influence, (Abstract).
Y. Chen and F. Xiong, "The Business Model of Live Streaming Entertainment Services in China and Associated Challenges for Key Stakeholders," in IEEE Access, vol. 7, pp. 116321-116327, 2019, doi: 10.1109/ACCESS.2019.2935005 disclose the live streaming broadcast industry in China bases its business model on viewers buying virtual gifts, (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421